           Case 2:20-cv-01908-CMR Document 15 Filed 05/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DE LAGE LANDEN FINANCIAL
    SERVICES, INC.,
                            Plaintiff,                              CIVIL ACTION NO. 20-1908

                v.
    SANJAY SINGH and
    ROYAL BENGAL LOGISTICS, INC.,
                            Defendants.

                                                      ORDER

         AND NOW, this 15th day of May 2020, upon consideration of Defendant Sanjay Singh’s

Motion for Permission to File Electronically [Doc. No. 8], it is hereby ORDERED that the

Motion is GRANTED and Defendant Singh may file electronically only on behalf of himself,

not on behalf of Defendant Royal Bengal Logistics, Inc.1

         It is so ORDERED.

                                                                BY THE COURT:

                                                                /s/ Cynthia M. Rufe
                                                                _____________________
                                                                CYNTHIA M. RUFE, J.




1
  Defendant Singh entered his pro se appearance in a Notice of Appearance that seems to seek leave for Singh to
represent both himself and Defendant Royal Bengal Logistics, Inc. See Doc. No. 9. As a general matter, individuals
who are not attorneys are permitted to represent themselves in federal court, 28 U.S.C. § 1654, but “corporations,
partnerships, or associations” may not “appear in federal court otherwise than through a licensed attorney.”
Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202 (1993). Based on the law cited in the Notice of Appearance, it
seems Singh will contend that he should be permitted to appear on behalf of Royal Bengal Logistics on the grounds
that it is a sole proprietorship. See Doc. No. 9 (citing Lowery v. Hoffman, 188 F.R.D. 651, 653 (M.D. Ala. 1999)).

Singh’s brief Notice of Appearance is insufficient to establish that Royal Bengal Logistics is, in fact, a sole
proprietorship and that allowing Singh to appear on its behalf is appropriate under the circumstances. If Singh
wishes to represent Royal Bengal Logistics himself, he must file a motion seeking permission to do so with an
accompanying affidavit or other evidence showing that Royal Bengal Logistics is a sole proprietorship owned by
Singh. If the Court ultimately determines that it is not appropriate for Singh to represent Royal Bengal Logistics, the
documents Singh has filed on behalf of both himself and Royal Bengal Logistics will be stricken.
